
	
		III
		110th CONGRESS
		2d Session
		S. RES. 432
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2008
			Mr. Biden (for himself,
			 Mr. Lugar, Mr.
			 Menendez, Mr. Cardin, and
			 Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Urging the international community to
		  provide the United Nations-African Union Mission in Sudan with essential
		  tactical and utility helicopters.
	
	
		Whereas, on August 30, 2006, the United Nations Security
			 Council approved United Nations Security Council Resolution 1706, providing
			 that the existing United Nations Mission in Sudan (UNMIS) shall take
			 over from [the African Mission in Sudan (AMIS)] responsibility for supporting
			 the implementation of the Darfur Peace Agreement upon the expiration of AMIS'
			 mandate but in any event no later than 31 December 2006;
		Whereas, on July 31, 2007, the United Nations Security
			 Council approved United Nations Security Council Resolution 1769 reaffirming
			 Resolution 1706 and stating that the Security Council [d]ecides … to
			 authorise and mandate the establishment … of an AU/UN Hybrid operation in
			 Darfur (UNAMID) … [and] [d]ecides that UNAMID, which shall incorporate AMIS
			 personnel and the UN Heavy and Light Support Packages to AMIS, shall consist of
			 up to 19,555 military personnel, including 360 military observers and liaison
			 officers, and an appropriate civilian component including up to 3,772 police
			 personnel and 19 formed police units comprising up to 140 personnel
			 each;
		Whereas, on December 31, 2007, the United Nations-African
			 Union hybrid mission formally assumed control of peacekeeping operations in
			 Darfur, but did so with only approximately 9,000 troops and police on the
			 ground, far short of both the authorized and necessary levels;
		Whereas the Government of Sudan continues to obstruct
			 implementation of Security Council Resolutions 1706 and 1769 in several
			 respects, including by refusing to conclude a Status of Forces Agreement or to
			 cooperate on issues such as the force composition, the authorization of night
			 flights, customs clearance, land access, and visas for staff;
		Whereas, on January 7, 2008, uniformed elements of the
			 army of Sudan attacked a clearly marked UNAMID supply convoy, severely wounding
			 a Sudanese civilian driver;
		Whereas rebels, militias, government forces, bandits, and
			 others continue to prey upon the people of Darfur and upon humanitarian
			 workers, increasing the urgency of both deploying the full complement of
			 peacekeepers and police and of reaching a lasting political settlement;
		Whereas the preliminary results of a United Nations
			 assessment entitled the Food Security and Nutrition Assessment of the
			 Conflict-Affected Population of Darfur (August/September 2007) reveal
			 that global acute malnutrition in Darfur increased in 2007, exceeding emergency
			 levels in some regions;
		Whereas the United Nations-African Union Mission in Sudan
			 has been hampered not only by obstruction by the Government of Sudan and other
			 obstacles to peace in the region, but by the failure of the international
			 community to commit the resources, equipment, and personnel needed to carry out
			 the peacekeeping mission, most notably the failure to provide critically needed
			 aviation and transportation assets;
		Whereas the United Nations-African Union Mission in Sudan
			 needs, among other critical mobility capabilities that have not been met, 18
			 utility helicopters and 6 tactical helicopters and crews;
		Whereas, in a report to the Security Council dated
			 December 24, 2007, the Secretary-General termed these helicopters indispensable
			 and stated that UNAMID must be capable of rapid mobility over large
			 distances, especially over terrain where roads are the exception. Without the
			 missing helicopters, this mobility—a fundamental requirement for the
			 implementation of the UNAMID mandate—will not be possible.;
		Whereas a large number of countries possess the military
			 assets that could help to fulfill this requirement;
		Whereas the United States continues to lead the world in
			 its contributions to efforts to end the genocide in Darfur, including by
			 providing more than $4,500,000,000 since 2004 in response to the Darfur
			 crisis;
		Whereas continued failure on the part of the international
			 community to take all steps necessary to generate, deploy, and maintain an
			 effective United Nations-African Union hybrid peacekeeping force will result in
			 the continued loss of life and further degradation of humanitarian
			 infrastructure in Darfur; and
		Whereas it would be inexcusable for the international
			 community to allow an authorized peacekeeping mission intended to help bring an
			 end to genocide and its effects to founder or be compromised because of a
			 failure to commit critical elements, such as the 24 helicopters needed to meet
			 the critical mobility capabilities of the United Nations-African Union Mission
			 in Sudan: Now, therefore, be it
		
	
		That the Senate—
			(1)urges the members
			 of the international community, including the United States, that possess the
			 capability to provide the tactical and utility helicopters needed for the
			 United Nations-African Union peacekeeping mission in Darfur to do so as soon as
			 possible; and
			(2)urges the
			 President to intervene personally by contacting other heads of state and asking
			 them to contribute the aircraft and crews for the Darfur mission.
			
